Citation Nr: 0621607	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  00-12 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Service connection for a skin disorder to include atopic 
dermatitis.

2.	Service connection for hiatal hernia.  

3.	Service connection for low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1967 to April 
1970.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
1999 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

The Board remanded this matter for further development in 
December 2004.  


FINDINGS OF FACT

1.	The veteran's skin disorder is not related to active 
service.  

2.	The veteran's hiatal hernia disorder is not related to 
active service.  

3.	The veteran's low back disorder is related to active 
service.  


CONCLUSIONS OF LAW

1.	A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.	A hiatal hernia disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

3.	Residuals of a low back injury were incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for skin, hernia, 
and low back disorders.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the issues, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in January 2005.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claims, 
and requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  And in this letter, the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of the claims on appeal.  See 
Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 
(Fed. Cir. April 5, 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  And 
the RO did not provide the veteran with information regarding 
increased ratings and effective dates for the award of 
benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  First, VA has 
readjudicated the veteran's claims - in the October 2005 
Supplemental Statement of the Case -  since the proper VCAA 
notice letter in January 2005.  This readjudication complies 
with the remedial actions outlined in Mayfield v. Nicholson, 
No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 
2006).  Second, any questions as to the appropriate ratings 
or effective dates to be assigned for the veteran's skin and 
hernia disorders are rendered moot.  As will be detailed 
further below, these claims will be denied - no ratings or 
effective dates related to these claims will be assigned.  
Third, as for the veteran's service connection claim for a 
back disorder - which will be granted below - the Board finds 
no prejudice because the agency of original jurisdiction will 
be responsible for addressing any notice defect when 
effectuating the award.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the January 2005 letter from VA, despite the 
timing and omission of certain information.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran indicated in February 2005 that 
he had no additional evidence to submit.  And the veteran was 
afforded VA examinations for his claims.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  The Merits of the Claims for Service Connection 

The veteran claims he is entitled to service connection for 
skin, hernia, and low back disorders.  The Board disagrees 
with the veteran with regard to his skin and hernia service 
connection claims.  As will be detailed below, the medical 
evidence does not support the contention that these disorders 
were incurred during active service, or during any applicable 
presumptive period after service.  With regard to the 
veteran's service connection claim for a low back disorder, 
however, the Board agrees that this disorder should be deemed 
connected to service under VA regulations.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Generally, to establish direct service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

      Skin Disorder

The veteran claims entitlement to service connection for a 
skin disorder.  He claims that service in Vietnam caused his 
current disorder, and claims, alternatively, that exposure to 
chemicals such as the herbicide Agent Orange caused the 
disorder.  The Board notes that the RO denied this claim in 
two previous rating decisions, dated in December 1984 and 
December 1986.  As the Board reopened the veteran's claim in 
a December 2004 decision, the Board will now address this 
claim on the merits.  

The record demonstrates that the veteran has a current skin 
disorder.  Soon after the veteran filed his claim, a July 
1999 VA compensation examiner found the veteran with a 
hyperpigmented rash involving his trunk and his hairline.  
And more recent VA compensation examination, conducted in 
July 2005, found the veteran with psoriasiform dermatitis, 
mainly affecting his chest and back.  Based on this evidence, 
the Board finds the first element of Pond established for 
this claim.  Pond, 12 Vet. App. at 346.  

The record lacks medical evidence, however, which shows that 
the veteran incurred an inservice skin disease or disorder.  
The veteran's enlistment report of medical history notes a 
history of mumps, but the enlistment report of medical 
examination reported the veteran's skin as normal.  Service 
medical records reflecting treatment during the veteran's 
active duty are absent of any mention of a skin disorder.  
And, though a record dated in February 1970 indicates a 
"laceration and small evulsion of skin" on the veteran's 
right fifth digit as a result of a possible rodent bite, the 
veteran's separation report of medical examination found the 
veteran's skin to be normal.  

The Board also notes that the earliest complaints of rash are 
found in November 1978 medical records; the earliest evidence 
of a skin disorder diagnosis - probable atopic dermatitis - 
is found in records dated in November 1983, over 13 years 
following discharge from service; and, the veteran did not 
claim service connection for a skin disorder until October 
1984, over 14 years following service.  Given this absence of 
evidence in the record indicating an inservice skin disorder, 
the Board finds the second element of Pond unestablished 
here.  Pond, 12 Vet. App. at 346. 

Likewise, the Board finds the third element of Pond 
unestablished here.  The only medical evidence of record 
addressing whether the veteran's current skin disorder 
relates to service is rendered by the July 2005 VA examiner, 
who concluded that it was less than likely that the current 
psoriasiform dermatitis is "causally or etiologically" 
related to active service.  Pond, 12 Vet. App. at 346. 

A finding of direct service connection for a skin disorder is 
therefore not warranted in this matter.  See Combee v. Brown, 
34 F. 3d 1039, 1043 (Fed. Cir. 1994).  

The Board will now address the veteran's alternative claim 
that exposure to chemicals such as the herbicide Agent Orange 
in Vietnam caused his skin disorder.    

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2005) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2005).

The diseases listed at 38 C.F.R. § 3.309(e) (2005) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).

The Board finds that, as the veteran served in Vietnam during 
the covered period, he is presumed to have been exposed to 
herbicide Agent Orange.  However, the record does not support 
a finding that the veteran has been diagnosed with one of the 
disorders listed under 38 C.F.R. § 3.309(e).  He is therefore 
not eligible for a service connection finding under this code 
provision.  Moreover, even if he were diagnosed with one of 
these skin disorders, he would still not be eligible for 
recovery under this code provision.  As 38 C.F.R. § 3.307(a) 
makes clear, the qualifying skin disorder (e.g., chloracne) 
must become manifest within one year after service in 
Vietnam.  As already noted, the earliest medical evidence 
supporting the veteran's claim to a skin disorder is dated 
over 13 years following service.  

The Board has reviewed and considered the veteran's 
statements, and those of his spouse, that service relates to 
his skin disorder.  But, as laypersons without medical 
expertise or training, their statements alone are 
insufficient to prove the claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (laypersons are not competent to render medical 
opinions).  

As such, the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Hiatal Hernia 

VA medical records demonstrate that the veteran has a current 
hiatal hernia.  In a radiology examination conducted in 
November 2002, a "small sliding type hiatal hernia" was 
noted in the veteran's esophagus.  VA treatment records dated 
prior to this examination also support this diagnosis.  Based 
on this evidence, the Board finds the first element of Pond 
established here.  Pond, 12 Vet. App. at 346.  

However, the record lacks evidence necessary to establish the 
second and third elements of Pond.  As to the second element, 
there is no medical evidence showing a hiatal hernia, or any 
disorder related to the esophagus or stomach, during the 
veteran's active duty.  Though the veteran complained of 
chest pain before and during service, there was no diagnosis 
or treatment for a hiatal hernia during his active service, 
and the separation report of medical examination found his 
abdomen, viscera, and G-U system to be normal.  Moreover, the 
earliest evidence of such a disorder is found in June 1998, 
over 28 years following service.  And the veteran did not 
file a service connection claim for this disorder until May 
1999, over 29 years following service.  The record cannot 
therefore support a finding that the second element of Pond 
is established here.  Pond, 12 Vet. App. at 346.  As to the 
third element of Pond, there is no medical evidence showing a 
nexus between service and the current hiatal hernia.  As 
such, the record fails to support the three Pond elements, 
and the veteran's claim.  

	Low Back Disorder 

By contrast, the Board finds that the record supports the 
veteran's service connection claim for a low back disorder.  

The evidence clearly supports the veteran's claim to a 
current disorder.  A July 2005 VA compensation examination of 
the spine found degenerative disk disease of the lumbar 
spine, spinal stenosis of the lumbar region, and degenerative 
joint disease of the lumbar spine.  These diagnoses are 
supported by a July 1999 VA compensation examiner, as well as 
by two private examiners in July 2002 and August 2000.  Based 
on this evidence, the Board finds the first element of Pond 
established for this claim.  Pond, 12 Vet. App. at 346. 

The Board also finds the second element of Pond established 
here.  Even though the veteran's separation report of medical 
examination was negative for a low back disorder, several 
service medical records dated between February and December 
1968 evidence the veteran's complaints of back pain, and show 
impressions of lumbar paraspinal tenderness, low back sprain, 
and muscle sprain and strain.  In considering this element, 
the Board views favorably two lay statements submitted by the 
veteran - from his friend and sister - which support his 
claims to an in-service injury.  And the Board also notes 
supportive comments by the July 2005 VA compensation examiner 
- he noted that the veteran likely suffered a disk herniation 
while in service, and that the availability of magnetic 
resonance imaging at that time would likely have led to a 
more rapid diagnosis of such a problem.  Based on these 
statements, and the evidence of a disorder in the service 
medical records, the Board finds that a preponderance of the 
medical evidence of record demonstrates an in-service 
incurrence of a low back disorder.  Pond, 12 Vet. App. at 
346.  

In considering whether the second element of Pond is 
established here, the Board notes that the veteran reported 
in his May 1967 enlistment report of medical history that he 
had previously experienced back pain on occasion.  It was 
subsequently noted in that report that he did not require 
treatment for this pain.  As the RO noted, this evidence 
raises the issue of aggravation, and whether the veteran's 
claim can be denied based on the existence of a preservice 
disorder.  

Such issues are addressed by the Code under 38 U.S.C.A. § 
1111 (2002).  This provision states that every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  See also 
VAOPGCPREC 3-03 (July 16, 2003).

Based on this authority, the Board finds immaterial the 
veteran's acknowledgement of preservice low back pain.  This 
is because there is no evidence demonstrating that the 
veteran had a low back defect, infirmity, or disorder before 
entry onto active service - despite his acknowledgement of 
preservice low back pain, a physician deemed the veteran's 
spine as normal in the enlistment report of medical 
examination.  Moreover, even if the Board were to find that 
clear and unmistakable evidence showed that the veteran had a 
low back defect, infirmity, or disorder at the time of entry, 
there is still no clear and unmistakable evidence that such a 
disorder was not aggravated during active service.  The 
evidence actually indicates the opposite - service medical 
records indicate the incurrence of an inservice low back 
disorder, and a VA compensation examiner finds it likely that 
the veteran's disk herniation may have occurred during this 
period.  Hence, the veteran's statements in his May 1967 
report of medical history have no impact on this decision.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-03.

Finally, the Board finds that the preponderance of the 
medical evidence provides a nexus between the current 
disorder and the inservice disorder.  The July 2005 VA 
examiner stated that, after reviewing the claims file, the 
veteran's inservice injury was "part and parcel" of a 
subsequent low back surgery he underwent in March 1986.  The 
examiner further stated that the time line - from inservice 
complaints, to post-service surgery, to current disability - 
is "appropriate" given the progressive nature of his 
symptoms.  

The favorable nexus opinion is also supported by the 
veteran's two private physicians, in opinions dated in July 
2002 and August 2000.  These physicians also relate the 
veteran's inservice low back symptomatology to his current 
low back disorder.  As no medical evidence of record counters 
these favorable opinions, the Board finds the third element 
of Pond established here as well.  Pond, 12 Vet. App. at 346.  
	
	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a skin disorder, to include atopic 
dermatitis, is denied.

Service connection for hiatal hernia is denied.  

Service connection for residuals of a low back injury is 
granted.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


